Citation Nr: 1752249	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a sleep disorder, to include obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to November 2005, September 2006 to December 2007, and from March 2011 to April 2012, with periods of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran a VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the claims file shows the Veteran reported a sleep disorder during service.  In March 2008, the Veteran reported problems sleeping and still feeling tired after sleeping.  In July 2008, the Veteran reported being very irritable, short tempered, and suffering from insomnia.  He further reported nightmares.  A March 2009 VA medical record noted the Veteran expressed concern over sleeping 10 hours per night and still feeling sleepy during the day.  A sleep study was ordered and a May 2009 medical record noted that the sleep study was negative for sleep apnea.

A February 2012 post-deployment health assessment shows the Veteran reported problems sleeping, or still feeling tired after sleeping.  The Veteran further reported that his sleep problems worsened since experiencing the following during deployment: a blast or explosion, vehicular accident, and a fall.  The Veteran reported suffering a head injury as a result.  In addition, the Veteran reported a current sleep disorder.  The Veteran reported the same symptoms in a June 2012 post-deployment health re-assessment.

Post-service medical records include a July 2012 VA mental health record noting a history of nightmares that had resolved, although the Veteran reported waking-up with evidence of nightmares including night sweats and a torn-up bed.  The Veteran also reported snoring, although no apnea was reported by his girlfriend.  A January 2013 periodic health assessment shows the Veteran reported trouble falling asleep or staying asleep, or sleeping too much, and feeling tired or having little energy nearly every day.  A physician noted sleep disturbance and nightmares as a symptom of the Veteran's service-connected post-traumatic stress disorder (PTSD).

The Veteran underwent a private sleep study in May 2013.  The physician noted a previous sleep study in 2009 that was normal.  Since then, the Veteran reported worsening symptoms, including loud snoring and witnessed apnea.  The current study was positive for OSA syndrome with a respiratory disturbance index of 48.9, and with hypoxemia and snoring.  The Veteran was diagnosed with OSA and prescribed a CPAP machine.  

A February 2016 VA PTSD examination noted a diagnosis for OSA and chronic sleep impairment as a symptom of the Veteran's service-connected PTSD.

During a February 2017 Board videoconference hearing, the Veteran testified that he had a sleep disorder during service, and that he would be woken up by fellow servicemen for snoring and breathing issues.  He also testified that he was tired all the time.  In addition, he testified that fellow servicemen observed periods of apnea.  Further, the Veteran testified that his wife and ex-wife observed the same symptoms.  

The claims file also includes several statements submitted by the Veteran's spouse and service members who served with him.  In one statement, the Veteran's spouse asserted that in December 2012 she and the Veteran stayed in a hospital to care for her great Aunt.  During that time a neurosurgeon observed severe sleep apnea issues and recommended the Veteran seek treatment.  Following that incident, she asserted the Veteran sought treatment and was prescribed a CPAP machine.  In another statement, a fellow service member reported that he shared a room with the Veteran during Operation Enduring Freedom.  During that time, he reported the Veteran interrupted the whole room of three people with "horrendous snoring or struggle to breathe while sleeping."  Those observations were supported by another service member who roomed with the Veteran.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Based on a review of the claims file, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's diagnosed OSA, to include whether the condition was caused or chronically worsened by his service-connected PTSD.


Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any sleep disorder, to include OSA.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination.  All indicated studies should be completed.  

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include OSA, is etiologically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include OSA, was caused or chronically worsened by a service connected disability, to include PTSD?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.


3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





